Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment, filed on 11/13/2020, has been entered and carefully considered. 
Claims 8-10, 12-16 have been amended, Claim 18 is newly added and Claims 8-10, 12-16 and Claim 18 are currently pending. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2017/0272141), in view of Qualcomm, “Discussion on DL DMRS design”, further in view of Ericsson, “DMRS placement configurations”. 
Regarding claim 8, Horiuchi teaches a terminal, comprising: 
a receiver that receives a signal of a downlink shared channel ([0004], “Physical downlink Shared Channel (PDSCH)”) and information providing an index corresponding to a mapping method of a demodulation reference signal ([0173], “configures a DMRS mapping pattern based on a control signal included in a received signal”, it’s noted that control signal indicates DMRS  mapping pattern correspond to the index recited in the claim,  “a demodulation section that identifies a position of a DMRS based on the DMRS mapping pattern”); and a processor that controls reception of a demodulation reference signal included in the downlink shared channel ([0173], “then performs channel estimation using the DMRS, and demodulates a data signal). 
Horiuchi does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRS should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 

Ericsson teaches a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding claim 14, Horiuchi teaches a base station (Fig. 9), comprising: 
a processor that maps a demodulation reference signal a downlink shared channel  ([0004], “physical downlink shared channel (PDSCH”) and [0174])…
and a transmitter that transmits the demodulation reference signal ([0174], “transmitting a transmission signal including information indicating the DMRS mapping pattern and a DMRS mapped …”).
Horiuchi does not explicitly teach that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled. 
Qualcomm teaches said the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding claim 9, Horiuchi in view of Qualcomm and Ericsson further teaches the receiver receives the information providing the index (Horiuchi, [0173], “information indicating the DMRS mapping pattern”, [0046], “a DMRS mapping pattern is indicated to each terminal by signaling using multiple bits”). 



Regarding claim 18, Horiuchi teaches a system comprising: 
a base station that maps a demodulation reference signal using one of a first mapping method and a second mapping method ([0046], a DMRS mapping patter is indicated to each terminal by signaling using multiple bits”), and transmits the demodulation reference signal and information providing an index corresponding to a mapping method of the demodulation reference signal ([0174], “transmitting a transmission signal including information indicating the DMRS mapping pattern and a DMRS mapped …”), …; and a terminal that receives a signal of the downlink shared channel and the information providing the index, and controls reception of the demodulation reference signal included in the downlink shared channel using one of the first mapping method and the second mapping method based on the information providing the index ([0173], “configures a DMRS mapping pattern based on a control signal included in a received signal”, it’s noted that control signal indicates DMRS  mapping pattern correspond to the index recited in the claim,  “a demodulation section that identifies a position of a DMRS based on the DMRS mapping pattern”).
Horiuchi does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 2015/0230211) in view of Ericsson, “DMRS placement configurations”. 
Regarding claim 10, You teaches a terminal, comprising: 
a receiver that receives a signal of a broadcast channel ([0192], “the PBCH may be transmitted together with the DMRS …”); and a processor that controls reception of a demodulation reference signal 
You doesn’t explicitly teach said mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of a communication channel. 
Ericsson teaches said a mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by You in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph). 

Regarding claim 16, You teaches a base station (Fig. 9), comprising: 
a processor that maps a demodulation reference signal to a symbol within a slot of a broadcast channel; and a transmitter that transmits the demodulation reference signal ([0192], “the PBCH may be transmitted together with the DMRS …”).
You doesn’t explicitly teach maps a demodulation reference signal to a fixed symbol within a slot of a broadcast channel. 
Ericsson teaches that a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by You in view of Qualcomm in order to . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 10,651,996), in view of Qualcomm, “Discussion on DL DMRS design”, further in view of Ericsson, “DMRS placement configurations”. 
Regarding claim 12, Huang teaches a terminal, comprising: 
a receiver that receives information providing an index corresponding to a mapping method of a demodulation reference signal (Col 13, lines 42-46, “may receive , from a network entity, an uplink transmission configuration indication including a DMRS pattern for configuring DMRS transmission on an uplink communication channel”, Fig. 8, step 802, 804); 
a processor that maps a demodulation reference signal based on one of a first mapping method or a second mapping method, … uplink shared channel; and a transmitter that transmits the demodulation reference signal (Col 14, lines 53-55; Col 5, line 56, “PUSCH”). 
Huang does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled. 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRSA should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Huang in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send 
Huang in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Huang in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding claim 13,  Huang in view of Qualcomm and Ericsson further teaches the receiver receives the information providing the index (Huang, Col 13, lines 42-45). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMING LIU/Primary Examiner, Art Unit 2411